Citation Nr: 1501327	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  11-15 480	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for chondromalacia patellae and degenerative joint disease of the left knee.

2. Entitlement to a disability rating in excess of 10 percent for chondromalacia patellae and degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to August 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction rests with the RO in Honolulu, Hawaii, from which the appeal was certified.

In his June 2011 substantive appeal, the Veteran requested a Board hearing in connection with the issues on appeal.  A September 2014 written statement from the Veteran's representative indicated that the Veteran wished to withdraw his request for a hearing and stated that the Veteran wished to withdraw his entire appeal.  However, in an October 2014 brief, the Veteran's representative repeated the Veteran's desire to withdraw his hearing request but presented argument on the merits of the case and requested additional development.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn, but not the entire appeal, and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The record indicates that the Veteran last underwent VA examination in connection with his claims in March 2013.  In a September 2014 written statement, the Veteran asserted that a VA physician needed to re-evaluate his service-connected knees for degeneration and instability.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  As the Veteran's September 2014 statement indicates that his knee conditions have worsened since the last VA examination, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected chondromalacia patellae and degenerative joint disease of the left knee and the right knee.  

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from April 2013 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from April 2013 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Then, schedule the Veteran for a VA examination to determine the current nature and level of severity of his service-connected chondromalacia patellae and degenerative joint disease of the left knee and the right knee.  The electronic file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Specifically, all ranges of motion of the left and right knees, both initial and after repetitive motion, must be stated and compared with the normal ranges of motion.  

The examiner is also asked to specifically address any additional loss of function due to pain, weakness, fatigability, incoordination, or pain on movement of a joint in the knees under DeLuca v. Brown, 8 Vet. App. 202 (1995); the presence or absence of instability; and any manifestations of cartilage impairment, such as whether there was any dislocation and episodes of "locking," pain, and effusion into the joint.

A complete rationale should be provided for any opinion or conclusion expressed.

3. After completing the above development, re-adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).










_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

